DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
*Note: Reference character 56 in Figure 2 is not mentioned in the description.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
The abstract contains two paragraphs.  Please amend the abstract so that it is limited to one paragraph.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
The claim limitation(s) invoking 35 U.S.C 112(f) is/are:
Claim 10, lines 1-3: “means to connect to an external power source to supply power to the light source”.
The area of the disclosure that is used for interpretation of the above claim limitation(s) that invoke 112(f) are listed below.  The reference(s) to the disclosure are relied upon to provide sufficient structure for performing the claimed function.
Page 6, lines 2-5

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable The limitation of claim 8 “wherein the LEDs are formed by a printing process” is merely recited in the application’s specification and therefore is not described in such a way as to enable one skilled in the art to make and use the invention.  It is unclear to the examiner what type of printing process is used to form the LEDs.  It is also unclear to the examiner what the necessary steps in the printing process are in order to form the LEDs of the printing process.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating neonatal jaundice in an infant, does not reasonably provide enablement for treatments of other medical conditions or disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Claim 12 simply recites “the phototherapy garment of claim 1, configured for treating an infant”.  The instant claim raises questions for the examiner which were not satisfactorily resolved in the disclosure and consequently raise doubt as to enablement.  Such questions include:
What is configured to treat the infant?  Is it the light source?  Is it the garment?
What is the infant being treated for?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subject’s body" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the body" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a printing process” in claim 8 renders the claim indefinite.  It is unclear to the examiner what the options of printing processes are for LEDs in the phototherapy garment.  It is also unclear to the examiner what kind of steps would be entailed in such a printing process.
The phrase "a duration that is therapeutically effective for treating the neonatal jaundice" in claim 13 (page 10, lines 5-7) is a relative phrase which renders the claim indefinite.  The phrase "a duration that is therapeutically effective for treating the neonatal jaundice" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “a duration that is therapeutically effective for treating the neonatal jaundice” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
*Note: Claims 2-12 are rejected due to their dependency on a rejected claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gardner (U.S PGPub No. 2010/0106228).  Wright (Metal Core PCB Vs Standard Circuit Boards; May 22, 2018) is relied upon as supporting evidence (please see NPL document attached to this Official Correspondence set).
Regarding claim 1, Gardner teaches (Figures 1 and 4 – see annotated Figure below) a phototherapy garment for a human subject, at least a portion of the garment being formed of a multi-layer cloth (paragraphs [0039] and [0045]) comprising: a) (Figure 3, elements 14 and 16 – together these elements make up the first layer, please see annotated figure below) a first layer of a flexible material (paragraph [0039]); b) LEDs, 14 – gel, e.g. flexible substrate, 24 – conductors) a second layer comprising a flexible substrate and a light source and conductors supported thereon (paragraphs [0039], [0048]), (Figure 3, elements 14 and 24) the conductors being formed using a stretchable polymer thick film paste containing an electrically conductive material and connected to the light source (paragraphs [0039] and [0048] – The gel can be silicone, e.g. stretchable polymer thick film paste.  Silicone is considered a semiconductor, thus it has electrical conductivity properties.); and c) (Figure 3, element 22) a flexible third layer with heat transfer capability to provide dissipation of waste heat from the light source of the second layer (paragraphs [0024], [0039], and [0043], lines 9-13 – Gardner teaches that the construction of such a phototherapy device does not need such a heat removal method (see paragraph [0024]).  From MPEP 2123 (II): “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”) and wherein (Figure 3, elements 10, 14, and 16) the first layer is adjacent to the subject's body and diffuses light from the light source onto the body (paragraphs [0022], [0039] – light from the LEDs is reflected toward the top planar surface (e.g. part of the first layer), [0045] – The light is directed to the neonate’s (e.g. infant’s) back).

    PNG
    media_image1.png
    86
    581
    media_image1.png
    Greyscale

Annotated Figure 3

Regarding claim 2, Gardner teaches the phototherapy garment of claim 1, wherein the garment is selected from the group consisting of a hooded one-piece pajama that covers hands and feet, rompers, a sweater with or without a hood, a jacket with or without a hood, pants with or without covering for feet, a sac, and a blanket (paragraph [0045]).

Regarding claim 3, Gardner teaches the phototherapy garment of claim 1, wherein (Figure 3, element 22 – flexible circuit substrate, e.g. metallized fabric) the third layer is a metallized fabric (paragraphs [0022], [0039], and [0045]), as evidenced by Wright.
Gardner teaches that the phototherapy device can be integrated into a blanket or clothing (paragraph [0045]).  The third layer is the outermost facing layer and, if integrated into a blanket or clothing, would likely comprise fabric.  The third layer of Gardner’s device, the flexible circuit substrate, could very well be metallized despite explicitly saying so, as evidenced by Wright.  Wright explains that many LED based products have metal core printed circuit boards (PCBs).  Wright also explains that metal core PCBs allow for efficient dissipation of heat and for keeping the device cool.  Wright explains that a typical metal found in these PCBs is aluminum, which is known for its flexible properties.

Regarding claim 4, Gardner teaches the phototherapy garment of claim 1, (Figure 3, element 10) wherein the light source comprises a plurality of LEDs (paragraph [0022]).

Regarding claim 7, Gardner teaches the phototherapy garment of claim 4, wherein (Figure 3, element 10) the LEDs are rigid, discrete devices (paragraph [0028] – durable, e.g. rigid).

Regarding claim 8, Gardner teaches the phototherapy garment of claim 4, wherein (Figures 2 and 3, elements 2, 10, and 26) the LEDs are formed by a printing process (paragraph [0039]; paragraph [0040], lines 22-24 – LEDs are on a printed circuit which is necessary for communication with the lead and for electrical connection to the power source).  
This is a product-by-process claim.  According to MPEP 2113 (I) “a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim”.  The LEDs that are placed on the printed circuit on a garment (e.g. blanket) would anticipate this claim because the final product would be the same.

Regarding claim 9, Gardner teaches the phototherapy garment of claim 1, further comprising (Figure 1, element 8) a battery to supply power to the light source (paragraph [0026], [0042]).

Regarding claim 10, Gardner teaches the phototherapy garment of claim 1, further comprising (Figure 1, element 8) means to connect to an external power source to supply power to the light source (paragraph [0026], [0042] – “appropriate circuitry is provided to control the current to the LEDs”, e.g. means to connect to an external power source to supply power to the light source).

Regarding claim 12, Gardner teaches the phototherapy garment of claim 1, configured for treating an infant (paragraph [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 5-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (U.S PGPub No. 2010/0106228) in view of Vreman, et al. (U.S Patent No. 6,596,016).
Regarding claims 5-6, Gardner teaches the phototherapy garment of claim 4, wherein the LEDs produce light having wavelengths between 420 nm and 520 nm (paragraph [0028], lines 11-13).  Gardner does not teach the limitation of instant claim 5, that is wherein the LEDs produce light having a spectral irradiance of between 25 and 50 μW/cm2/nm.  Gardner also does not teach the limitation of instant claim 6, that is wherein the spectral irradiance is between 30 and 35 μW/cm2/nm.
Vreman teaches a phototherapy garment containing light-emitting diodes and phototherapy methods for treatment of neonatal hyperbilirubinemia (jaundice) (abstract and Column 1, lines 19-22).  Vreman teaches that irradiance is a measurement of the light energy incident on the skin, in units of μW/cm2/nm, and is one of the four main factors that influences the efficacy of phototherapy (Column 1, line 66 – Column 2, line 4).  Vreman also teaches that for a given light source power, the irradiance can be increased by decreasing the distance between the light source and the newborn (Column 2, lines 4-6).  Vreman teaches (Figures 6-7) that various garments, such as hats, sweaters, jackets, rompers, and sacs, may be formed (Column 5, lines 35-37).  2/nm (Column 5, lines 23-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gardner’s phototherapy device with the teachings of Vreman’s phototherapy garment.  Both Gardner and Vreman teach phototherapy implemented into wearable garments for the treatment of neonatal jaundice.  One of ordinary skill in the art would have also wanted to combine the teachings of Gardner and Vreman since they both teach the use of LEDs that emit very similar wavelengths that are suitable for treating jaundice in infants.  One of ordinary skill in the art would have recognized that Gardner taught irradiance levels that exceed 120 μW/cm2/nm (see paragraph [0027]).  However, one of ordinary skill in the art would have recognized that the irradiance levels generated by Gardner’s device were capable of the lower irradiance levels generated by Vreman’s device since Vreman teaches that the irradiance levels can be increased or decreased based on the distance of the light source from the infant’s skin (see Column 2, lines 4-6 of Vreman).  Therefore, claims 5-6 are unpatentable over Gardner and Vreman, et al.

Regarding claim 11, Gardner teaches the phototherapy garment of claim 1.  Gardner does not teach the limitation of instant claim 11, that is wherein the phototherapy garment is further comprising sensors for reflectance spectroscopy.
Vreman teaches a phototherapy garment containing light-emitting diodes and phototherapy methods for treatment of neonatal hyperbilirubinemia (jaundice) (abstract and Column 1, lines 19-22).  Vreman teaches (Figures 6-7) that various garments, such as hats, sweaters, jackets, rompers, and sacs, may be formed (Column 5, lines 35-37).  Vreman teaches that the garment may contain a feedback system with skin bilirubin sensors, so that the intensity level and duration of light therapy can be based on bilirubin in the skin, which is a reflection of the newborn’s serum bilirubin (abstract; Column 4, lines 52-55).  Vreman further teaches that the sensors are for measuring skin reflectance, as an index for the serum bilirubin concentrations, or properties such as skin temperature, oxygen saturation, glucose blood level, and perspiration (Column 5, lines 28-33).  Vreman also teaches that the LEDs emit light of a wavelength suitable for treating hyperbilirubinemia in neonates, such as 420-500 nm, preferably between 440 and 470 nm (Column 5, lines 13-15).  Vreman further teaches that the LEDs are preferably supplied with enough power to generate an irradiance of greater than 30 μW/cm2/nm (Column 5, lines 23-25).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gardner’s phototherapy device with the teachings of Vreman’s phototherapy garment.  Both Gardner and Vreman teach phototherapy implemented into wearable garments for the treatment of neonatal jaundice.  One of ordinary skill in the art would have also wanted to combine the teachings of Gardner and Vreman since they both teach the use of LEDs that emit very similar wavelengths that are suitable for treating jaundice in infants.  One of ordinary skill in the art would have wanted to implement the sensors of 

Regarding claim 13, Gardner teaches a method for treating neonatal jaundice in an infant (Abstract, paragraph [0002]), comprising: a) (Figure 1 and Figure 4) providing a phototherapy garment configured for the infant, at least a portion of the garment being formed of a multi-layer cloth (paragraph [0039] and [0045]) comprising: (i) (Figure 3, elements 14 and 16 – together these elements make up the first layer, please see annotated figure below)) a first layer of a flexible material (paragraph [0039]); (ii) (Figure 3, elements 10 – LEDs, 14 – gel, e.g. flexible substrate, 24 – conductors) a second layer comprising a flexible substrate comprising a light source and conductors supported thereon (paragraphs [0039] and [0048]), (Figure 3, elements 14 and 24) the conductors being formed using a stretchable polymer thick film paste containing an electrically conductive material and connected to the light source (paragraphs [0039] and [0048] – The gel can be silicone, e.g. stretchable polymer thick film paste.  Silicone is considered a semiconductor, thus it has electrical conductivity properties.), the light source operating between 420 nm and 520 nm (paragraph [0028], lines 11-13); and (iii) Gardner teaches that the construction of such a phototherapy device does not need such a heat removal method (see paragraph [0024]).  From MPEP 2123 (II): “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”) b) situating the infant in the phototherapy garment (paragraph [0045]); and c) activating the light source for a duration that is therapeutically effective for treating the neonatal jaundice (paragraph [0002] and [0022]).
Gardner does not teach the limitation of instant claim 13, that is wherein the light source is operating with a spectral irradiance of between 25 and 50 μW/cm2/nm.
Vreman teaches a phototherapy garment containing light-emitting diodes and phototherapy methods for treatment of neonatal hyperbilirubinemia (jaundice) (abstract and Column 1, lines 19-22).  Vreman teaches that irradiance is a measurement of the light energy incident on the skin, in units of μW/cm2/nm, and is one of the four main factors that influences the efficacy of phototherapy (Column 1, line 66 – Column 2, line 4).  Vreman also teaches that for a given light source power, the irradiance can be increased by decreasing the distance between the light source and the newborn (Column 2, lines 4-6).  Vreman teaches (Figures 6-7) that various garments, such as hats, sweaters, jackets, rompers, and sacs, may be formed (Column 5, lines 35-37).  Vreman also teaches that the LEDs emit light of a wavelength suitable for treating hyperbilirubinemia in neonates, such as 420-500 nm, preferably between 440 and 470 nm (Column 5, lines 13-15).  Vreman further teaches that the LEDs are preferably 2/nm (Column 5, lines 23-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gardner’s phototherapy device with the teachings of Vreman’s phototherapy garment.  Both Gardner and Vreman teach phototherapy implemented into wearable garments for the treatment of neonatal jaundice.  One of ordinary skill in the art would have also wanted to combine the teachings of Gardner and Vreman since they both teach the use of LEDs that emit very similar wavelengths that are suitable for treating jaundice in infants.  One of ordinary skill in the art would have recognized that Gardner taught irradiance levels that exceed 120 μW/cm2/nm (see paragraph [0027]).  However, one of ordinary skill in the art would have recognized that the irradiance levels generated by Gardner’s device were capable of the lower irradiance levels generated by Vreman’s device since Vreman teaches that the irradiance levels can be increased or decreased based on the distance of the light source from the infant’s skin (see Column 2, lines 4-6 of Vreman).  Therefore, claims 13 is unpatentable over Gardner and Vreman, et al.

    PNG
    media_image1.png
    86
    581
    media_image1.png
    Greyscale

Annotated Figure 3

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McGinnis, et al. (U.S PGPub No. 2009/0105791) teaches a medical garment for providing light energy to a therapeutic unhealthy zone of a patient.  Pressler, et al. (U.S PGPub No. 2010/0114263) teaches a phototherapy garment including a form-fitting bodysuit which provides phototherapeutic light.  Barski (U.S PGPub No. 2013/0139290) teaches an ergonomic garment for swaddling an infant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        


/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792